Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered April 26, 1994, convicting defendant, after a nonjury trial, of criminal *175possession of a weapon in the third degree and assault in the second and third degrees, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations (see, People v Gaimari, 176 NY 84, 94). Concur—Murphy, P. J., Milonas, Rosenberger, Wallach and Andrias, JJ.